Exhibit 10.1

 

OSIRIS THERAPEUTICS, INC.

 

CONVERTIBLE PROMISSORY NOTE

 

SUBSCRIPTION DOCUMENTS

 

--------------------------------------------------------------------------------


 

SUBSCRIPTION INSTRUCTIONS

 

To subscribe for notes of Osiris Therapeutics, Inc., a prospective investor must
complete the Subscription Documents.  Specifically, a prospective investor must:

 

1.                                       Read the Subscription Agreement in its
entirety and confirm that all of the representations and warranties of the
Subscriber are true, complete and correct.

 

2.                                       Complete, sign and date the Subscriber
Signature Page to the Subscription Agreement on page 11 of the Subscription
Agreement.

 

3.                                       Complete the Subscriber Information
requested on page 13 of the Subscription Agreement.

 

4.                                       Fax all of the fully executed
Subscription Documents to:

 

Osiris Therapeutics, Inc.

Attention:  Chief Financial Officer

Fax:  011-443-545-1710

 

5.                                       Overnight Courier all of the fully
executed Subscription Documents to:

 

Osiris Therapeutics, Inc.

7015 Albert Einstein Drive

Columbia, MD  USA  21046

Attention:  Chief Financial Officer

 

If you have any questions concerning the completion of the Subscription
Documents, please contact (011-443-545-1819).

 

--------------------------------------------------------------------------------


 

THE CONVERTIBLE NOTE TO BE ACQUIRED BY THE SUBSCRIBER PURSUANT TO THIS
SUBSCRIPTION AGREEMENT HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION, AND NEITHER THE NOTE NOR ANY CONVERSION SHARES
MAY BE OFFERED, SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF,
ANY U.S. PERSON, OTHER THAN DISTRIBUTORS (AS DEFINED IN REGULATION S PROMULGATED
UNDER THE SECURITIES ACT (“REGULATION S”)), IN THE ABSENCE OF SUCH REGISTRATION,
UNLESS SUCH TRANSACTION IS EXEMPT FROM OR NOT SUBJECT TO REGISTRATION UNDER THE
SECURITIES ACT, AND THE SUBSCRIBER HAS, IF REQUIRED BY THE COMPANY, DELIVERED AN
OPINION OF COUNSEL TO THAT EFFECT.  BY ENTERING INTO THIS SUBSCRIPTION
AGREEMENT, SUBSCRIBER REPRESENTS, AMONG OTHER THINGS, THAT IT IS AN ACCREDITED
INVESTOR (AS DEFINED IN RULE 501(a) OF THE SECURITIES ACT) AND IS NOT A U.S.
PERSON, AND IS ACQUIRING THE NOTE PURSUANT HERETO OUTSIDE THE U.S. AND IN
ACCORDANCE WITH REGULATION S, AND WILL NOT ENGAGE IN ANY HEDGING TRANSACTIONS
WITH RESPECT TO THE COMMON STOCK OR NOTES OF THE COMPANY PRIOR TO THE EXPIRATION
OF THE DISTRIBUTION COMPLIANCE PERIOD (AS DEFINED IN REGULATION S) EXCEPT IN
COMPLIANCE WITH THE SECURITIES ACT.

 

OSIRIS THERAPEUTICS, INC.

 

SUBSCRIPTION AGREEMENT

 

Name of Subscriber:

 

 

 

Address of Subscriber:

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchase Price:

US$

 

 

TO:         Osiris Therapeutics, Inc., a Delaware corporation (the “Company”).

 

The Subscriber hereby agrees to loan and advance to Company, and to purchase
from the Company at the Closing provided for hereinbelow, and the Company agrees
to sell and deliver to the Subscriber, an unsecured convertible promissory note
of the Company (the “Note”) in the original principal sum of
$                     (the “Principal Amount”), in substantially the form of
promissory note attached hereto as Exhibit A.


 


1

--------------------------------------------------------------------------------



 


A.            PAYMENT.  IN CONNECTION WITH THIS SUBSCRIPTION AGREEMENT AND
SUBJECT TO ACCEPTANCE BY THE COMPANY, THE SUBSCRIBER HEREBY AGREES WITH THE
COMPANY AS FOLLOWS:


 


(1)           THE ISSUANCE OF THE NOTE OFFERED OR SUBSCRIBED FOR PURSUANT HERETO
WILL OCCUR AT A CLOSING TO BE HELD ON MARCH    , 2008(THE “CLOSING DATE”),.  ON
THE CLOSING DATE, THE SUBSCRIBER WILL PAY TO THE COMPANY THE PRINCIPAL AMOUNT IN
IMMEDIATELY AVAILABLE FUNDS, BY WIRE TRANSFER AS DIRECTED BY THE COMPANY.  UPON
THE SUBSCRIBER’S PAYMENT IN FULL OF THE PRINCIPAL AMOUNT AS CONTEMPLATED BY THIS
PART A(1), THE COMPANY SHALL DELIVER TO THE SUBSCRIBER THE NOTE, FULLY EXECUTED
ON BEHALF OF THE COMPANY.


 


B.            ACKNOWLEDGMENTS AND COVENANTS.


 


(1)           THE SUBSCRIBER HEREBY AGREES TO PAY ALL COSTS AND EXPENSES
INCURRED BY OR ON BEHALF OF THE COMPANY, INCLUDING REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS, IN CONNECTION WITH ENFORCING THE SUBSCRIBER’S OBLIGATIONS
UNDER THIS SUBSCRIPTION AGREEMENT IN THE EVENT OF ANY DEFAULT IN RESPECT OF ITS
OBLIGATIONS HEREUNDER.


 


(2)           UNDER SECTION 1445(E) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), THE COMPANY MUST WITHHOLD TAX WITH RESPECT TO CERTAIN
TRANSFERS OF PROPERTY INVOLVING A FOREIGN PERSON.  TO INFORM THE COMPANY WHETHER
WITHHOLDING IS REQUIRED, THE SUBSCRIBER SHALL COMPLETE A FORM W-9 OR APPLICABLE
FORM W-8.


 


C.            REPRESENTATIONS AND WARRANTIES.


 

Subscriber Representations and Warranties.

 

The Subscriber warrants, represents and agrees with the Company as follows:

 


(1)           UPON ACCEPTANCE BY THE COMPANY, THIS SUBSCRIPTION AGREEMENT IS
IRREVOCABLE AND SHALL CONSTITUTE A BINDING COMMITMENT OF THE SUBSCRIBER.


 


(2)           THE PRINCIPAL ADDRESS OF SUBSCRIBER IS OUTSIDE OF THE UNITED
STATES, AND SUBSCRIBER IS NOT A U.S. PERSON AS SUCH TERM IS DEFINED AND USED IN
REGULATION S (“REGULATION S”) PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”).


 


(3)           AT THE TIME THE “BUY” ORDER WAS ORIGINATED IN RESPECT OF
SUBSCRIBER’S ACQUISITION OF THE NOTE PURSUANT TO THIS SUBSCRIPTION AGREEMENT,
SUBSCRIBER WAS OUTSIDE OF THE U.S., AND SUBSCRIBER IS OUTSIDE THE U.S. AS OF THE
DATE OF THE EXECUTION AND DELIVERY OF THIS SUBSCRIPTION AGREEMENT BY
SUBSCRIBER.  NO OFFER TO ACQUIRE THE NOTE PURSUANT TO THIS SUBSCRIPTION
AGREEMENT OR OTHERWISE TO ACQUIRE THE NOTE WAS MADE TO SUBSCRIBER OR ITS
REPRESENTATIVES INSIDE THE U.S.


 


(4)           SUBSCRIBER IS ACQUIRING THE NOTE AND WILL ACQUIRE ANY CONVERSION
SHARES (AS DEFINED BELOW) FOR HIS/HER/ITS OWN ACCOUNT, NOT ON BEHALF OR FOR THE
ACCOUNT OF ANY U.S. PERSON, AND THE PURCHASE OF THE NOTE HAS NOT BEEN
PRE-ARRANGED WITH A PURCHASER IN THE U.S.


 


2

--------------------------------------------------------------------------------



 


(5)           THE SUBSCRIBER WILL MAKE ALL RESALES OF THE NOTE, AND ALL RESALES
OF SHARES OF COMMON STOCK OF THE COMPANY ACQUIRED UPON CONVERSION THEREOF
(“CONVERSION SHARES”) ONLY OUTSIDE OF THE U.S. IN COMPLIANCE WITH REGULATION S,
OR PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. 
SPECIFICALLY, SUBSCRIBER WILL NOT RESELL THE NOTE OR ANY CONVERSION SHARES TO
ANY U.S. PERSON OR WITHIN THE UNITED STATES PRIOR TO THE EXPIRATION OF ONE
(1) YEAR (THE “DISTRIBUTION COMPLIANCE PERIOD”), EXCEPT PURSUANT TO REGISTRATION
UNDER THE SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT.


 


(6)           SUBSCRIBER WILL NOT ENGAGE IN ANY HEDGING TRANSACTIONS WITH
RESPECT TO THIS NOTE OR ANY SIMILAR NOTE OF THE COMPANY, OR WITH RESPECT TO THE
COMMON STOCK OF THE COMPANY, AT ANY TIME PRIOR TO THE EXPIRATION OF THE
DISTRIBUTION COMPLIANCE PERIOD, EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT.


 


(7)           THE COMPANY IS AND WILL BE RELYING ON THE TRUTH AND ACCURACY OF
SUBSCRIBER’S REPRESENTATIONS, WARRANTIES, AGREEMENTS, ACKNOWLEDGEMENTS AND
UNDERSTANDINGS AS SET FORTH HEREIN, IN ORDER TO DETERMINE THE APPLICABILITY OF
SUCH EXEMPTIONS AND THE SUITABILITY OF SUBSCRIBER AND HIS/HER/ITS ACQUISITION OF
THE NOTE AND ANY CONVERSION SHARES.


 


(8)           SUBSCRIBER HAS BEEN FURNISHED WITH, OR HAS ACQUIRED, COPIES OF ALL
OF THE DOCUMENTS FILED BY THE COMPANY WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION DURING THE TWELVE (12) MONTHS PRIOR TO THE DATE HEREOF, AS
WELL AS ALL OTHER DOCUMENTS MADE AVAILABLE BY THE COMPANY FOR PUBLIC
DISSEMINATION DURING THE SAME PERIOD, INCLUDING, BUT NOT LIMITED TO, PRESS
RELEASES, AND SUBSCRIBER HAS BEEN PROVIDED ALL NECESSARY AND APPROPRIATE
INFORMATION ABOUT THE COMPANY TO MAKE AN INFORMED INVESTMENT DECISION WITH
RESPECT TO THE ACQUISITION OF THIS SHARES.  WITHOUT LIMITING THE FOREGOING, THE
SUBSCRIBER ACKNOWLEDGES THAT THE ACQUISITION OF THE NOTE INVOLVES, AND THE
ACQUISITION OF ANY CONVERSION SHARES WILL INVOLVE, SUBSTANTIAL RISK AND THE
SUBSCRIBER MAY LOSE ITS ENTIRE INVESTMENT.


 


(9)           SUBSCRIBER HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS AND IS CAPABLE OF EVALUATING THE RISKS AND MERITS OF
SUBSCRIBER’S ACQUISITION OF THE NOTE AND CONVERSION SHARES; SUBSCRIBER HAS BEEN
PROVIDED THE OPPORTUNITY TO MAKE ALL NECESSARY AND APPROPRIATE INQUIRIES OF THE
COMPANY REGARDING THE COMPANY’S BUSINESS AND ASSOCIATED RISKS, AND THE COMPANY
HAS COMPLIED WITH ALL SUCH REQUESTS; AND SUBSCRIBER IS ABLE FINANCIALLY TO BEAR
THE RISK OF LOSING SUBSCRIBER’S FULL INVESTMENT IN THE NOTE AND CONVERSION
SHARES.


 


(10)         THE NOTE IS BEING ACQUIRED, AND THE CONVERSION SHARES WILL BE
ACQUIRED, IN A TRANSACTION NOT INVOLVING A PUBLIC OFFERING WITHIN THE UNITED
STATES WITHIN THE MEANING OF THE SECURITIES ACT, AND SUBSCRIBER UNDERSTANDS THAT
THE NOTE AND CONVERSION SHARES HAVE NOT BEEN AND MAY NOT BE, REGISTERED UNDER
THE SECURITIES ACT OR REGISTERED OR QUALIFIED UNDER ANY THE SECURITIES LAWS OF
ANY STATE OR OTHER JURISDICTION, IS AND WILL BE “RESTRICTED SECURITIES” AND
CANNOT BE RESOLD OR OTHERWISE TRANSFERRED UNLESS REGISTERED


 


3

--------------------------------------------------------------------------------



 


UNDER THE SECURITIES ACT, AND REGISTERED OR QUALIFIED UNDER ANY OTHER APPLICABLE
SECURITIES LAWS, OR AN EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION IS
AVAILABLE.  PRIOR TO ANY PROPOSED TRANSFER OF THE NOTE OR CONVERSION SHARES
PRIOR TO ANY REGISTRATION, SUBSCRIBER SHALL, AMONG OTHER THINGS, GIVE WRITTEN
NOTICE TO THE COMPANY OF SUBSCRIBER’S INTENTION TO EFFECT SUCH TRANSFER,
IDENTIFYING THE TRANSFEREE AND DESCRIBING THE MANNER OF THE PROPOSED TRANSFER
AND, IF REQUESTED BY THE COMPANY, ACCOMPANIED BY (I) INVESTMENT REPRESENTATIONS
BY THE TRANSFEREE SIMILAR TO THOSE MADE BY SUBSCRIBER IN THIS SECTION 10 AND
(II) AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT THE
PROPOSED TRANSFER MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT
AND WITHOUT REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE OR OTHER
SECURITIES LAWS.  THE NOTE AND THE CERTIFICATE EVIDENCING THE CONVERSION SHARES
SHALL BEAR A LEGEND SIMILAR TO THAT SET FORTH ON THE FIRST PAGE OF THIS
SUBSCRIPTION AGREEMENT (INSOFAR AS APPLICABLE) AND OTHERWISE REFERRING TO
REITERATING THE RESTRICTIONS ON TRANSFER AND OTHER TERMS HEREOF APPLICABLE TO
THE NOTE AND CONVERSION SHARES UPON ISSUANCE, AND CONTAINING SUCH OTHER
INFORMATION AND IMPOSING SUCH OTHER RESTRICTIONS AS SHALL BE REASONABLY REQUIRED
BY THE COMPANY.


 


(11)         SUBSCRIBER UNDERSTANDS THAT NO U.S. FEDERAL OR STATE GOVERNMENT OR
AGENCY HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE
ACQUISITION BY SUBSCRIBER OF THE NOTE.


 


(12)         SUBSCRIBER ACKNOWLEDGES THAT THERE IS NO RESTRICTION IMPOSED HEREBY
UPON THE COMPANY IN RESPECT OF THE INCURRING BY THE COMPANY OF ADDITIONAL DEBT
OR THE ISSUANCE BY THE COMPANY OF ADDITIONAL DEBT OR EQUITY SECURITIES, OR
OTHERWISE.


 


(13)         THE NOTE AND CONVERSION SHARES WILL BE PURCHASED FOR THE ACCOUNT OF
THE SUBSCRIBER FOR INVESTMENT ONLY AND NOT WITH A VIEW TO, OR WITH ANY INTENTION
OF, A DISTRIBUTION OR RESALE THEREOF, IN WHOLE OR IN PART, OR THE GRANT OF ANY
PARTICIPATION THEREIN.  THE SUBSCRIBER HAS NOT BEEN ORGANIZED FOR THE SPECIFIC
PURPOSE OF ACQUIRING THE NOTE OR CONVERSION SHARES.  THE SUBSCRIBER ACKNOWLEDGES
THAT THE NOTE AND CONVERSION SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT, OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND
CANNOT BE DISPOSED OF UNLESS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT
AND ANY APPLICABLE LAWS OF STATES OR OTHER JURISDICTIONS OR AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE.


 


(14)         THE SUBSCRIBER IS AN “ACCREDITED INVESTOR” AS DEFINED IN
RULE 501(A) OF SECURITIES AND EXCHANGE COMMISSION REGULATION D, THAT IS (I) IF A
NATURAL PERSON, SUBSCRIBER HAS AN INDIVIDUAL NET WORTH, OR JOINT NET WORTH WITH
THE SUBSCRIBER’S SPOUSE, AT THE TIME OF THE SUBSCRIBER’S PURCHASE IN EXCESS OF 
$1,000,000; OR (II) IF A CORPORATION, BUSINESS TRUST OR A PARTNERSHIP,
SUBSCRIBER WAS NOT FORMED FOR THE SPECIFIC PURPOSE OF ACQUIRING THE SHARES, AND
HAS TOTAL ASSETS IN EXCESS OF $5,000,000.


 


(15)         THE SUBSCRIBER ACKNOWLEDGES THAT AT NO TIME WAS THE SUBSCRIBER
PRESENTED WITH, OR SOLICITED BY, ANY LEAFLET, PUBLIC PROMOTIONAL MEETING,
NEWSPAPER OR MAGAZINE ARTICLE, RADIO OR TELEVISION ADVERTISEMENT OR ANY OTHER
FORM OF GENERAL ADVERTISING OR GENERAL SOLICITATION WITH RESPECT TO THE COMPANY.


 


4

--------------------------------------------------------------------------------



 


(16)         IF THE SUBSCRIBER IS AN ENTITY, THE SUBSCRIBER IS DULY ORGANIZED
OR, IF A TRUST, DULY ESTABLISHED PURSUANT TO A VALID TRUST INSTRUMENT, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION WHEREIN IT IS
ORGANIZED AND HAS THE POWER AND AUTHORITY TO CARRY ON THE ACTIVITIES IN WHICH IT
IS ENGAGED AND TO ACQUIRE THE NOTE.  THIS SUBSCRIPTION AGREEMENT AND ANY OTHER
DOCUMENTS EXECUTED AND DELIVERED BY THE SUBSCRIBER IN CONNECTION THEREWITH OR
HEREWITH HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE SUBSCRIBER,
AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE SUBSCRIBER ENFORCEABLE
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


(17)         THE EXECUTION AND DELIVERY OF THIS SUBSCRIPTION AGREEMENT AND ANY
OTHER DOCUMENTS EXECUTED AND DELIVERED BY THE SUBSCRIBER IN CONNECTION HEREWITH
DO NOT, AND THE PERFORMANCE AND CONSUMMATION OF THE TERMS AND TRANSACTIONS SET
FORTH OR CONTEMPLATED THEREIN OR HEREIN WILL NOT, CONTRAVENE OR RESULT IN A
DEFAULT UNDER ANY PROVISION OF EXISTING LAW OR REGULATIONS TO WHICH THE
SUBSCRIBER IS SUBJECT, THE PROVISIONS OF THE TRUST INSTRUMENT, CHARTER, BYLAWS
OR OTHER GOVERNING DOCUMENTS OF THE SUBSCRIBER (IF THE SUBSCRIBER IS AN ENTITY)
OR ANY INDENTURE, MORTGAGE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE
SUBSCRIBER IS A PARTY OR BY WHICH IT IS BOUND AND DOES NOT REQUIRE ON THE PART
OF THE SUBSCRIBER ANY APPROVAL, AUTHORIZATION, LICENSE, OR FILING FROM OR WITH
ANY FOREIGN, FEDERAL, STATE OR MUNICIPAL BOARD OR AGENCY WHICH HAS NOT BEEN
OBTAINED.


 


(18)         THE SUBSCRIBER REPRESENTS AND WARRANTS THAT THE AMOUNTS PAID OR TO
BE PAID BY IT TO THE COMPANY IN RESPECT OF THIS SUBSCRIPTION AGREEMENT WERE NOT
AND ARE NOT DIRECTLY, OR TO THE SUBSCRIBER’S KNOWLEDGE INDIRECTLY, DERIVED FROM
ACTIVITIES THAT CONTRAVENE FEDERAL, STATE OR FOREIGN LAWS AND REGULATIONS,
INCLUDING ANTI-MONEY LAUNDERING AND TERRORIST FINANCING LAWS AND REGULATIONS. 
FEDERAL REGULATIONS AND EXECUTIVE ORDERS ADMINISTERED BY THE U.S. TREASURY
DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) PROHIBIT, AMONG OTHER
THINGS, THE ENGAGEMENT IN TRANSACTIONS WITH, AND THE PROVISION OF SERVICES TO,
CERTAIN FOREIGN COUNTRIES, TERRITORIES, ENTITIES, AND INDIVIDUALS.  THE LISTS OF
OFAC PROHIBITED COUNTRIES, TERRITORIES, PERSONS AND ENTITIES CAN BE FOUND ON THE
OFAC WEBSITE AT WWW.TREAS.GOV/OFAC.


 


(19)         THE SUBSCRIBER REPRESENTS AND WARRANTS TO, AND AGREES AND COVENANTS
WITH, THE COMPANY, AS OF THE DATE HEREOF, THAT, TO THE BEST OF ITS KNOWLEDGE,
NONE OF (I) THE SUBSCRIBER, (II) ANY PERSON CONTROLLING OR CONTROLLED BY THE
SUBSCRIBER, (III) IF THE SUBSCRIBER IS A PRIVATELY HELD ENTITY, ANY PERSON
HAVING BENEFICIAL INTEREST IN THE SUBSCRIBER, AND (IV) ANY PERSON FOR WHICH THE
SUBSCRIBER IS ACTING AS AGENT OR NOMINEE IN CONNECTION WITH THIS SUBSCRIPTION
AGREEMENT, IS A COUNTRY, TERRITORY, INDIVIDUAL OR ENTITY NAMED ON THE OFAC
LISTS, NOR IS ANY SUCH PERSON OR ENTITY PROHIBITED FROM INVESTING IN THE COMPANY
UNDER ANY OFAC ADMINISTERED SANCTIONS OR EMBARGO PROGRAMS.


 


(20)         THE SUBSCRIBER AGREES PROMPTLY TO NOTIFY THE COMPANY SHOULD THE
SUBSCRIBER BECOME AWARE OF ANY CHANGE IN THE INFORMATION SET FORTH IN PART (18)
OR PART (19) ABOVE.  THE SUBSCRIBER ACKNOWLEDGES AND AGREES THAT, IF REQUIRED BY
LAW, THE COMPANY MAY BE OBLIGATED TO “FREEZE THE ACCOUNT” OF THE SUBSCRIBER,
EITHER BY PROHIBITING ADDITIONAL INVESTMENTS FROM THE SUBSCRIBER AND/OR
SEGREGATING ASSETS OF THE SUBSCRIBER IN COMPLIANCE WITH GOVERNMENT REGULATIONS
AND, IF REQUIRED BY LAW, THE COMPANY MAY ALSO BE REQUIRED TO REPORT SUCH ACTION
AND TO DISCLOSE THE SUBSCRIBER’S


 


5

--------------------------------------------------------------------------------



 


IDENTITY TO OFAC.  THE SUBSCRIBER ALSO UNDERSTANDS AND AGREES THAT THE COMPANY
MAY RELEASE CONFIDENTIAL INFORMATION ABOUT THE SUBSCRIBER AND, IF APPLICABLE,
ANY UNDERLYING BENEFICIAL OWNERS OF THE SUBSCRIBER, TO LAW ENFORCEMENT AGENCIES
TO THE EXTENT NECESSARY TO ENSURE COMPLIANCE WITH ALL APPLICABLE LAWS, RULES AND
REGULATIONS.


 


(21)         THE COMPANY RESERVES THE RIGHT TO REQUEST SUCH INFORMATION AS IS
NECESSARY TO VERIFY THE IDENTITY OF THE SUBSCRIBER, ANY RELATED PARTY, ANY
INDIVIDUAL OR ENTITY HAVING A BENEFICIAL INTEREST IN, OR SIGNATORY OR OTHER
SIMILAR AUTHORITY OVER, THE SUBSCRIBER AND ANY TRANSFEREE OF THE NOTE, AND MAY
SEEK TO VERIFY SUCH IDENTITY AND THE SOURCE OF FUNDS FOR THE ACQUISITION OF THE
NOTE BY SUBSCRIBER.


 


(22)         IF THE SUBSCRIBER IS ACTING AS NOMINEE OR CUSTODIAN FOR ANOTHER
PERSON, ENTITY OR ORGANIZATION IN CONNECTION WITH THE ACQUISITION OF THE NOTE,
THE UNDERSIGNED HAS SO INDICATED ON THE “SUBSCRIBER INFORMATION” PAGE ATTACHED
HERETO.  THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS PART C REGARDING
THE SUBSCRIBER ARE TRUE AND ACCURATE WITH REGARD TO BOTH THE SUBSCRIBER AND THE
PERSON, ENTITY OR OTHER ORGANIZATION FOR WHICH THE UNDERSIGNED IS ACTING AS
NOMINEE OR CUSTODIAN.  THE PERSON, ENTITY OR ORGANIZATION FOR WHICH THE
UNDERSIGNED IS ACTING AS NOMINEE OR CUSTODIAN WILL NOT TRANSFER OR OTHERWISE
DISPOSE OF OR DISTRIBUTE ANY PART OF ITS ECONOMIC OR BENEFICIAL INTEREST IN (OR
ANY OTHER RIGHTS WITH RESPECT TO) THE NOTE WITHOUT COMPLYING WITH ALL OF THE
APPLICABLE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND APPLICABLE LAW, AS IF
SUCH PERSON, ENTITY OR ORGANIZATION WERE A HOLDER OF THE NOTE.  IF THE
UNDERSIGNED IS ACTING AS NOMINEE OR CUSTODIAN FOR ANOTHER PERSON, ENTITY OR
ORGANIZATION, THE UNDERSIGNED AGREES TO PROVIDE SUCH OTHER INFORMATION AS THE
COMPANY MAY REASONABLY REQUEST REGARDING THE UNDERSIGNED AND THE PERSON, ENTITY
OR ORGANIZATION FOR WHICH THE UNDERSIGNED IS ACTING AS NOMINEE OR CUSTODIAN IN
ORDER TO DETERMINE THE ELIGIBILITY OF THE SUBSCRIBER TO ACQUIRE THE NOTE.


 

Company Representations and Warranties.

 

By accepting the Subscriber’s subscription, the Company warrants, represents and
agrees with the Subscriber as follows:

 


(A)           THE COMPANY IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING AS A CORPORATION UNDER THE DELAWARE GENERAL CORPORATION LAW, WITH ALL
REQUISITE CORPORATE POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED AND TO ISSUE THE NOTE IN ACCORDANCE WITH THE TERMS OF THIS
SUBSCRIPTION AGREEMENT.  THIS SUBSCRIPTION AGREEMENT (WHEN ACCEPTED) WILL HAVE
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY.


 


(B)           THIS SUBSCRIPTION AGREEMENT IS A LEGALLY BINDING OBLIGATION OF THE
COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THE TERMS HEREOF,
EXCEPT TO THE EXTENT THAT (I) SUCH ENFORCEABILITY IS LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS RELATING TO OR AFFECTING
GENERALLY THE ENFORCEMENT OF CREDITORS’ RIGHTS, AND (II) THE AVAILABILITY OF THE
REMEDY OF SPECIFIC PERFORMANCE OR IN INJUNCTIVE OR OTHER EQUITABLE RELIEF IS
SUBJECT TO THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFORE MAY
BE BROUGHT.


 


6

--------------------------------------------------------------------------------



 


D.            ASSIGNMENT, SURVIVAL, EFFECTIVENESS AND FURTHER INFORMATION.


 


(1)           THIS SUBSCRIPTION AGREEMENT IS NOT ASSIGNABLE BY EITHER THE
SUBSCRIBER OR THE COMPANY WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTY
IN ITS SOLE AND ABSOLUTE DISCRETION.  THIS SUBSCRIPTION AGREEMENT SHALL BE
BINDING UPON THE SUCCESSORS AND ANY PERMITTED ASSIGNS OF THE SUBSCRIBER AND,
WHEN ACCEPTED BY THE COMPANY, SHALL BE BINDING UPON THE SUCCESSORS AND ANY
PERMITTED ASSIGNS OF THE COMPANY.


 


(2)           ALL OF THE AGREEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES
MADE BY THE SUBSCRIBER IN THIS SUBSCRIPTION AGREEMENT SHALL SURVIVE THE
EXECUTION AND DELIVERY HEREOF.  THE SUBSCRIBER SHALL USE REASONABLE EFFORTS TO
NOTIFY THE COMPANY AND TO DO SO PROMPTLY UPON DISCOVERING THAT ANY OF THE
REPRESENTATIONS OR WARRANTIES MADE HEREIN WERE FALSE WHEN MADE OR HAS, AS A
RESULT OF CHANGES IN CIRCUMSTANCES, BECOME FALSE.  EVERY PROVISION OF THIS
SUBSCRIPTION AGREEMENT IS INTENDED TO BE SEVERABLE, AND IF ANY TERM OR PROVISION
HEREOF IS HELD TO BE ILLEGAL OR INVALID FOR ANY REASON WHATSOEVER, SUCH
ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE VALIDITY OF THE REMAINDER HEREOF.


 


(3)           THE AGREEMENTS OF THE SUBSCRIBER SET FORTH HEREIN SHALL BECOME
EFFECTIVE AND BINDING UPON THE SUBSCRIBER, WITHOUT RIGHT OF REVOCATION, UPON THE
COMPANY’S ACCEPTANCE OF THIS SUBSCRIPTION AGREEMENT.


 


E.             MISCELLANEOUS.  UNLESS OTHERWISE INDICATED, THE ADDRESS ON THE
FIRST PAGE OF THIS DOCUMENT IS THE LEGAL RESIDENCE OF THE SUBSCRIBER, AND ALL
OFFERS AND COMMUNICATIONS IN CONNECTION HEREWITH HAVE BEEN CONDUCTED AT SUCH
ADDRESS.  THE SUBSCRIBER, IF A FOREIGN ENTITY, REPRESENTS THAT IT HAS COMPLIED
WITH ALL OF THE LAWS, IF ANY, OF ITS COUNTRY OF RESIDENCE AND INCORPORATION
APPLICABLE TO THE ACQUISITION OF THE NOTE SUBSCRIBED TO HEREIN.


 


F.             REMEDIES.  THE SUBSCRIBER UNDERSTANDS THE MEANING AND LEGAL
CONSEQUENCES OF ITS COVENANTS, REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN,
AND HEREBY AGREES THAT THE COMPANY MAY RECOVER FROM THE SUBSCRIBER, AND THE
SUBSCRIBER SHALL HOLD THE COMPANY HARMLESS FROM, ANY AND ALL LOSS, DAMAGE OR
LIABILITY DUE TO OR ARISING OUT OF ANY BREACH OF ANY SUCH COVENANT,
REPRESENTATION OR WARRANTY.


 


G.            COMMUNICATION.  ANY NOTICE, DEMAND, REQUEST OR OTHER COMMUNICATION
WHICH MAY BE REQUIRED OR CONTEMPLATED HEREIN (INCLUDING DELIVERY OF THIS
SUBSCRIPTION AGREEMENT BY AND BETWEEN THE PARTIES HERETO) SHALL BE SUFFICIENTLY
GIVEN OR DELIVERED IF (I) GIVEN EITHER BY FACSIMILE TRANSMISSION (WITH
CONFIRMATION OF RECEIPT), BY REPUTABLE OVERNIGHT DELIVERY SERVICE, POSTAGE
PREPAID, OR BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID AND RETURN RECEIPT
REQUESTED, TO THE ADDRESS INDICATED HEREIN OR TO SUCH OTHER ADDRESS AS ANY PARTY
HERETO MAY SPECIFY AS PROVIDED HEREIN, OR (II) DELIVERED PERSONALLY AT SUCH
ADDRESS.


 


H.            APPLICABLE LAW.  THIS SUBSCRIPTION AGREEMENT AND ALL LEGAL
RELATIONS, CLAIMS OR OBLIGATIONS ARISING OUT OF THIS TRANSACTION SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS.


 


I.              CONFIRMATION OF REPRESENTATIONS; ADDITIONAL INFORMATION.  UPON
REQUEST OF THE COMPANY, THE SUBSCRIBER SHALL CONFIRM THE ACCURACY OF THE
REPRESENTATIONS IN THIS SUBSCRIPTION AGREEMENT TO THE COMPANY AS OF THE CLOSING
DATE AND WILL USE REASONABLE EFFORTS TO NOTIFY THE


 


7

--------------------------------------------------------------------------------



 


COMPANY AND TO DO SO PROMPTLY IF THE SUBSCRIBER BECOMES AWARE THAT SUCH
REPRESENTATIONS ARE, AT ANY TIME, INACCURATE IN ANY RESPECT.  IN ADDITION, THE
SUBSCRIBER HEREBY AGREES TO RESPOND REASONABLY TO REQUESTS TO SUPPLY ANY
ADDITIONAL WRITTEN INFORMATION CONCERNING THE REPRESENTATIONS IN THIS
SUBSCRIPTION AGREEMENT THAT THE COMPANY MAY REASONABLY REQUEST.


 


J.             INDEMNIFICATION.  THE SUBSCRIBER SHALL INDEMNIFY AND HOLD
HARMLESS THE COMPANY AND ITS AGENTS AND AFFILIATES (COLLECTIVELY, THE
“INDEMNIFIED PERSONS”) FROM AND AGAINST ANY LOSSES, CLAIMS, DAMAGES,
LIABILITIES, COSTS OR EXPENSES TO WHICH ANY OF THEM MAY BECOME SUBJECT ARISING
OUT OF OR BASED UPON ANY FALSE REPRESENTATION OR WARRANTY, OR ANY BREACH OF OR
FAILURE TO COMPLY WITH ANY COVENANT OR AGREEMENT, MADE BY THE SUBSCRIBER IN THIS
SUBSCRIPTION AGREEMENT OR IN ANY OTHER DOCUMENT FURNISHED TO THE COMPANY IN
CONNECTION WITH THE SUBSCRIBER’S INVESTMENT IN THE COMPANY.  THE SUBSCRIBER WILL
REIMBURSE EACH INDEMNIFIED PERSON FOR HIS, HER OR ITS REASONABLE LEGAL AND OTHER
EXPENSES (INCLUDING THE COST OF ANY INVESTIGATION AND PREPARATION) AS THEY ARE
INCURRED IN CONNECTION WITH ANY ACTION, PROCEEDING OR INVESTIGATION ARISING OUT
OF OR BASED UPON THE FOREGOING.  THE INDEMNITY AND REIMBURSEMENT OBLIGATIONS OF
THE SUBSCRIBER UNDER THIS PART K SHALL BE IN ADDITION TO ANY LIABILITY WHICH THE
SUBSCRIBER MAY OTHERWISE HAVE.


 


K.            GENERAL.  THIS SUBSCRIPTION AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS WITH THE SAME EFFECT AS IF THE PARTIES EXECUTING THE COUNTERPARTS
HAD ALL EXECUTED ONE COUNTERPART.  THIS SUBSCRIPTION AGREEMENT AND THE DOCUMENTS
SPECIFICALLY REFERRED TO HEREIN CONSTITUTE THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AND CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS OF THE PARTIES IN CONNECTION
THEREWITH.  NEITHER THIS SUBSCRIPTION AGREEMENT NOR ANY PROVISION HEREOF MAY BE
WAIVED, MODIFIED, DISCHARGED OR TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTY AGAINST WHOM SUCH WAIVER, MODIFICATION, DISCHARGE OR
TERMINATION IS SOUGHT TO BE ENFORCED.  EACH PROVISION OF THIS SUBSCRIPTION
AGREEMENT SHALL BE CONSIDERED SEPARABLE AND IF FOR ANY REASON ANY PROVISION OR
PROVISIONS HEREOF ARE DETERMINED TO BE INVALID AND CONTRARY TO ANY EXISTING OR
FUTURE LAW, SUCH INVALIDITY SHALL NOT IMPAIR THE OPERATION OF OR AFFECT THOSE
PORTIONS OF THIS SUBSCRIPTION AGREEMENT WHICH ARE VALID.


 

*                              *                             
*                              *                              *

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement to
OSIRIS THERAPEUTICS, INC., Inc. this                     day of
                        , 200   .

 

Name of Subscriber:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 Hereunto duly authorized

 

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

Principal Amount:     US$

 

 

 

[SUBSCRIBER SIGNATURE PAGE]

 

9

--------------------------------------------------------------------------------


 

ACCEPTANCE

 

Name of Subscriber:

 

 

 

 

 

Principal Amount:  

US$

 

 

 

The foregoing Subscription Agreement is hereby accepted upon the terms and
conditions set forth herein.

 

 

 

OSIRIS THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Dated:                               , 200  

 

 

10

--------------------------------------------------------------------------------


 

SUBSCRIBER INFORMATION

 

Name of Subscriber:

 

 

 

 

 

Type of Entity:

 

 

 

 

 

Subscriber’s jurisdiction of organization:

 

 

 

 

(Country and, if applicable, State)

 

 

 

Subscriber’s principal place of business or
principal residence:

 

 

 

 

(Country and, if applicable, State)

 

 

 

Mailing address for all written notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

 

 

Social Security or Tax ID No.:

 

 

 

 

 

Principal Amount:

 

US$

 

 

11

--------------------------------------------------------------------------------